Russell, C. J.
Under the decision of the Supreme Court in the case of Loeb v. Jennings, 133 Ga. 796, and cases therein cited, it was within the discretion of the recorder’s court of the City of Atlanta to impose a sentence of not exceeding thirty days upon the public works of the city without allowing the accused the privilege of paying a fine; and the *541Judge of the superior court did not err in refusing to sanction a petition for certiorari, raising only the point that the sentence of the recorder, by reason of not allowing that privilege, was unauthorized by law and void. Judgment affirmed.
Decided March 26, 1914.
Certiorari; from Fulton superior court — Judge Pendleton. November 28, 1913.
John A. Boykin, for plaintiff in error.
J. L. May son, W. D. Bilis Jr., contra.

Roan, J., absent.